Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 1 of 55 PageID #: 1078




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

NICHIA CORPORATION,                          )
                                             )
                          Plaintiff,         )
                                             )   C.A. No. 19-1388-RGA
v.                                           )
                                             )
GLOBAL VALUE LIGHTING, LLC,                  )
                                             )
                   Defendant.                )
                                             )
                                             )


                             JOINT CLAIM CONSTRUCTION BRIEF



MORRIS, NICHOLS, ARSHT & TUNNELL LLP       ASHBY & GEDDES
Brian P. Egan (#6227)                      John G. Day (#2114)
Anthony D. Raucci (#5948)                  Andrew C. Mayo (#5207)
1201 North Market Street                   500 Delaware Avenue, 8th Floor
P.O. Box 1347                              P.O. Box 1150
Wilmington, DE 19899                       Wilmington, DE 19899
(302) 658-9200                             (302) 654-1888
began@mnat.com                             jday@ashbygeddes.com
araucci@mnat.com                           amayo@ashbygeddes.com

Attorneys for Plaintiff                    Attorneys for Defendant

OF COUNSEL:

Robert P. Parker
Martin M. Zoltick
Steven Weihrouch
Jenny Colgate
Michael Jones
Daniel R. McCallum
Mark T. Rawls
D. Lawson Allen
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW, Suite 800
Washington, DC 20005
(202) 783-6040
                                                                     August 18, 2020
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 2 of 55 PageID #: 1079




                                                 TABLE OF CONTENTS

I.     PLAINTIFF’S INTRODUCTION .......................................................................................1

II.    DEFENDANT’S INTRODUCTION ...................................................................................1

III.   PLAINTIFF’S REPLY INTRODUCTION .........................................................................1

IV.    AGREED-UPON CONSTRUCTIONS ...............................................................................2

V.     DISPUTED CONSTRUCTIONS ........................................................................................5
       A.        Tanda ’734 Patent: the “transparent” terms .............................................................5
                 1.         Plaintiff’s Opening Position ........................................................................ 5
                 2.         Defendant’s Answering Position ................................................................ 7
                 3.         Plaintiff’s Reply Position .......................................................................... 11
                 4.         Defendant’s Sur-Reply Position ............................................................... 16
       B.        Tanda ’734 Patent: “first set of light emitting element chips . . . second set
                 of light emitting element chips” .............................................................................20
                 1.         Plaintiff’s Opening Position ...................................................................... 20
                 2.         Defendant’s Answering Position .............................................................. 22
                 3.         Plaintiff’s Reply Position .......................................................................... 27
       C.        Niki ’101 Patent: “cross sections of the protruding portions taken along
                 planes orthogonal to the surface of the substrate are convex in shape”.................32
                 1.         Plaintiff’s Opening Position ...................................................................... 32
                 2.         Defendant’s Answering Position .............................................................. 33
                 3.         Plaintiff’s Reply Position .......................................................................... 35
                 4.         Defendant’s Sur-Reply Position ............................................................... 37
       D.        Tamemoto ’791 Patent: “isolated processed portions” ..........................................39
                 1.         Plaintiff’s Opening Position ...................................................................... 39
                 2.         Defendant’s Answering Position .............................................................. 40
                 3.         Plaintiff’s Reply Position .......................................................................... 42
                 4.         Defendant’s Sur-Reply Position ............................................................... 43

VI.    CONCLUSION ..................................................................................................................46




                                                                i
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 3 of 55 PageID #: 1080




                                                 TABLE OF AUTHORITIES
Cases

Abbott Labs. v. Torpharm, Inc.,
  156 F. Supp. 2d 738 (N.D. Ill. 2001) .......................................................................................... 9

Allergan, Inc. v. Teva Pharms. USA, Inc.,
  Case No. 15-CV-1455, 2016 U.S. Dist. LEXIS 171886 (E.D. Tex. 2016) .............................. 10

Continental Circuits LLC v. Intel Corp.,
  915 F.3d 788 (Fed. Cir. 2019) ............................................................................................ 43, 46

Facebook, Inc. v. Blackberry Ltd.,
  Case No. 18-cv-05434, 2019 U.S. Dist. LEXIS 215260 (C.D. Cal. Dec. 13, 2019) .......... 23, 42

GE Lighting Sols., LLC v. AgiLight, Inc.,
 750 F.3d 1304 (Fed. Cir. 2014) .......................................................................................... 21, 29

Hologic, Inc. v. SenoRx, Inc.,
  639 F.3d 1329 (Fed. Cir. 2011) ................................................................................................ 45

Honeywell Int’l, Inc. v. Universal Avionics Sys. Corp.,
  488 F.3d 982 (Fed. Cir. 2007) .................................................................................................. 23

Int’l Rectifier Corp. v. IXYS Corp.,
   361 F.3d 1363 (Fed. Cir. 2004) .................................................................................................. 7

Liebel–Flarsheim Co. v. Medrad, Inc.,
  358 F.3d 898 (Fed.Cir.2004) .............................................................................................. 21, 29

Medrad, Inc. v. MRI Devices Corp.,
 401 F.3d 1313 (Fed. Cir. 2005) .......................................................................................... 12, 17

O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co.,
  521 F.3d 1351 (Fed. Cir. 2008) .................................................................................................. 7

Oatey Co. v. IPS Corp.,
  514 F.3d 1271 (Fed. Cir. 2008) ................................................................................................ 23

Phillips v. AWH Corp.,
  415 F.3d 1303, (Fed. Cir. 2005) ........................................................................................... 6, 12

Research in Motion, Ltd. v. Eastman Kodak Co.,
  2012 U.S. Dist. LEXIS 141598 (N.D. Tex. Oct. 1, 2012) ........................................................ 45

Terlep v. Brinkmann Corp.,
  418 F.3d 1379 (Fed. Cir. 2005) .................................................................................. 7, 8, 11, 17




                                                                  ii
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 4 of 55 PageID #: 1081




Vanguard Prods. Corp. v. Parker Hannifin Corp.,
  234 F.3d 1370 (Fed. Cir. 2000) .......................................................................................... 43, 46

Vitronics Corp. v. Conceptronic, Inc.,
  90 F.3d 1576 (Fed. Cir. 1996) .................................................................................................... 7




                                                                 iii
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 5 of 55 PageID #: 1082




                                      TABLE OF EXHIBITS

  JA            Abbreviation                                  Description
Exhibit
 No.
   1.         Tanda ’734 Patent       U.S. Patent No. 9,752,734 (the “Tanda ’734 Patent”)

    2.                                9,752,734 Patent File History Excerpt

                                      2016-12-02 Response Under 37 CFR §1.111

    3.         Niki ’101 Patent       U.S. Patent No. 7,804,101 (the “Niki ’101 Patent”)

    4.                                7,804,101 Patent File History Excerpt

                                      2008-01-11 RCE and Amendment Submitted with RCE

                                      2009-04-23 Amendments Under 37 CFR 1.116

    5.         Niki ’191 Patent       U.S. Patent No. 6,870,191 (the “Niki ’191 Patent”)

    6.      Tamemoto ’791 Patent      U.S. Patent No. 9,324,791 (the “Tamemoto ’791 Patent”)

    7.                                9,324,791 Patent File History Excerpt

                                      2015-10-08 Amendment Under 37 CFR §1.111

    8.      Tanizawa ’493 Patent      U.S. Patent No. 6,337,493 (the “Tanizawa ’493 Patent”)

    9.       Yamazoe ’297 Patent      U.S. Patent No. 7,345,297 (the “Yamazoe ’297 Patent”)

    10.          Wetzel Decl.         Declaration of Dr. Chistian M. Wetzel in Support of
                                      Nichia’s Opening Claim Construction Brief1

    11.      Grigoropolous Decl.      Declaration of Dr. Costas Grigoropoulos in Support of
                                      Nichia’s Opening Claim Construction Brief2


1
 The following paragraphs address the disputed terms: ¶¶ 84-107 (Tanda ’734 Patent: the
“transparent” terms); ¶¶ 121-136 (Tanda ’734 Patent: “first set of light emitting element chips . .
. second set of light emitting element chips”); ¶¶ 144-149 (Niki ’101 Patent: “cross sections of
the protruding portions taken along planes orthogonal to the surface of the substrate are convex
in shape”).
2
 The following paragraphs address the disputed terms: ¶¶ 106-121 (Tamemoto ’791 Patent:
“isolated processed portions”).



                                                iv
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 6 of 55 PageID #: 1083




  JA         Abbreviation                             Description
Exhibit
 No.
   12.                        Print out from www.lexico.com – “transparent”

    13.                       Print out from www.meriam-webster.com – “transparent”

    14.                       U.S. Patent No. 6,316,785 (“Nunoue”)

    15.                       Ko et al., “Patterned substrates enhance LED light
                              extraction,” LED Magazine

    16.                       McGraw-Hill Dictionary of Scientific and Technical
                              Terms (6th ed. 2003) “transparent”

    17.                       Print out from www.meriam-webster.com – “convex”

    18.                       Transparent, Dictionary of Optometry and Visual Science
                              (7th ed. 2009)

    19.                       ’734 Patent File History Excerpt, September 2, 2016 Non-
                              Final Rejection

    20.                       Google search for “stably growing face”

    21.                       E. Fred Schubert, Light-Emitting Diodes Chp. 26 (3rd ed.
                              2018)

    22.                       Chambouleyron et al., “Optical Properties of Dielectric
                              and Semiconductor Thin Films,” Handbook of Thin Films
                              Materials Chp. 12 (H.S. Nalwa ed., 2001)

    23.                       Ko et al., “Highly transparent sapphire micro-grating
                              structures with large diffuse light scattering,” Optics
                              Express vol. 19, 15574-83 (2011)

    24.                       Hiramatsu et al., “Facets Formation Mechanism of GaN
                              Hexagonal Pyramids on Dot-Patterns via Selective
                              MOVPE,” MRS Proceedings vol. 395, 267-71 (1996)

    25.                       Li et al., “Growth behavior of ammonothermal GaN
                              grown on nonpolar and semipolar HVPE GaN seeds,”
                              CrystEngComm. vol. 21, 4874-79 (2019)




                                       v
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 7 of 55 PageID #: 1084




  JA             Abbreviation                                  Description
Exhibit
 No.
   26.                                 Yang et al., “InGaN/GaN multiple quantum wells on
                                       selectively grown GaN microfacets and the applications
                                       for phosphor-free white light-emitting diodes,” Reviews in
                                       Physics, 101-19 (2016)

    27.                                Bryant et al, “Quasi-equilibrium crystal shapes and kinetic
                                       Wulff plots for gallium nitride grown by hydride vapor
                                       phase epitaxy,” Journal of Crystal Growth vol. 369, 14-20
                                       (2013)

    28.                                Wortis, Michael, “Equilibrium Crystal Shapes and
                                       Interfacial Phase Transitions,” Chemistry and Physics of
                                       Solid Surfaces VII 367-405 (R. Vanselow et al. eds., 1988)

    29.                                Tsao, Jeffrey Y., “Surface Morphology,” Materials
                                       Fundamentals of Molecular Beam Epitaxy Chp. 6, 201-85
                                       (1993)

    30.                                Handbook of Crystal Growth vol. 1, Chps. 1, 5-7 (Tatau
                                       Nishinaga ed., 2nd ed. 2015)

    31.                                Sereka, Robert F., “Equilibrium and growth shapes of
                                       crystals: how do they differ and why should we care?”
                                       Cryst. Res. Technol. vol. 40, 291-306 (2005)

    32.                                Yeu, et al., “Equilibrium crystal shape of GaAs and InAs
                                       considering surface vibration and new (111) B
                                       reconstruction: ab-initio thermodynamics,” Sci. Rep. vol.
                                       9:1127, 1-8 (2019)

    33.                                Barkema, et al., “Equilibrium Crystal Shapes,” (Feb. 11,
                                       1995) ,
                                       http://www.lassp.cornell.edu/sethna/CrystalShapes/Equili
                                       brium_Crystal_Shapes.html

    34.      Second Wetzel Decl.       Second Declaration of Dr. Chistian M. Wetzel in Support
                                       of Nichia’s Reply Claim Construction Brief3


3
 The following paragraphs address the disputed terms: ¶¶ 8-12 (Tanda ’734 Patent: the
“transparent” terms); ¶¶ 13-17 (Tanda ’734 Patent: “first set of light emitting element chips . . .
second set of light emitting element chips”); ¶ 18 (Niki ’101 Patent: “cross sections of the



                                                vi
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 8 of 55 PageID #: 1085




  JA            Abbreviation                                 Description
Exhibit
 No.
   35.                                Additional Excerpts from E. Fred Schubert, Light-
                                      Emitting Diodes (3rd ed. 2018)




protruding portions taken along planes orthogonal to the surface of the substrate are convex in
shape”).



                                              vii
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 9 of 55 PageID #: 1086




I.     PLAINTIFF’S INTRODUCTION

       This case concerns light emitting diode (“LED”) technology. The claim construction

disputes involve six patents covering the use of LEDs in a light bulb (the Tanda ’734 Patent), as

well as the structure of the LED chip, or die, within LED packages (the remaining patents).

       There are 20 terms in dispute.4 Of those, 13 do not require construction, as the plain and

ordinary meaning of those terms provides the necessary specificity and clarity. Nichia’s

constructions for the remaining terms are likewise consistent with the terms’ plain and ordinary

meanings from the vantage point of one skilled in the art, and in view of the patents’ intrinsic

record. The record is also clear that Nichia has not acted as its own lexicographer or otherwise

disclaimed the full scope of these terms. Accordingly, the Court should enter Nichia’s

constructions, and reject GVL’s attempts to re-write the scope of the terms in dispute.

II.    DEFENDANT’S INTRODUCTION

       For the reasons detailed herein, the Court should adopt GVL’s proposed claim

constructions and reject Nichia’s proposed claim constructions.

III.   PLAINTIFF’S REPLY INTRODUCTION

       In its Responsive Brief, GVL agreed with Nichia’s position for 15 of the 20 terms

originally in dispute. The proper construction of five claim terms remains in dispute. For each

of the remaining terms, GVL’s proposed construction is simply an attempt to add extraneous

limitations to the claims, which is improper. While there are substantial legal and factual defects



4
 In its Responsive Brief, GVL agreed with Nichia’s position for 15 of the 20 terms originally in
dispute. Also, the dispute for 1 term is now moot, as the claim which recites that term is not
being asserted. Thus, the meaning of 4 terms remains in dispute. Only those sections of the
parties claim construction briefs addressing the 4 remaining terms in dispute are included in the
Joint Claim Construction Brief.



                                                 1
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 10 of 55 PageID #: 1087




with the limitations GVL seeks to add to the claims, there are two overarching errors in GVL’s

constructions. First, GVL fails to consider the meaning of the disputed claim terms to a

POSITA. Instead, it relies on generic or lay definitions taken out of context, inserts limitations

where a POSITA would find none, and argues that common terms in the field are actually

“coined” in the patent. Second, GVL either fails to address the intrinsic evidence entirely or

misconstrues it, and relies on extrinsic evidence instead. Its constructions are divorced from the

specifications of the Patents-in-Suit, and inconsistent with the plain language of the claims.

IV.    AGREED-UPON CONSTRUCTIONS

                 Claim Term                                Agreed-Upon Construction
“wherein each of the metal plates crosses the     “wherein each of the metal plates extends
support lead” (Tanda ’734 Patent)                 across one of the support leads”


“a wavelength conversion member formed            “a unitary member that serves as both a
unitarily with a transparent member that seals    transparent member and a wavelength
the plurality of light emitting element chips”    conversion member and that covers and is in
(Tanda ’734 Patent)                               contact with the plurality of light emitting
                                                  element chips”

                                                  “a minimum distance from among the
“a pitch of the protruding portions” (Niki
                                                  distances between the centers of neighboring
’101 Patent
                                                  protruding portions”
                                                  “configured so that light generated in the
“configured so that light generated in said
                                                  plurality of semiconductor layers is
plurality of semiconductor layers is emitted
                                                  transmitted through said ohmic electrode or
from said ohmic electrode or from said
                                                  said substrate”
substrate” (Niki ’101 Patent)
                                                  “a triangle comprising three sides of equal
“regular triangle” (Niki ’101 Patent)
                                                  length”


                                                  “a hexagon comprising six sides of equal
“regular hexagon” (Niki ’101 Patent
                                                  length and having equal angles”




                                                 2
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 11 of 55 PageID #: 1088




                 Claim Term                                 Agreed-Upon Construction
“wherein said substrate comprises sapphire,        “wherein the substrate comprises sapphire,
protruding portions are formed in a repeating      and a plurality of sapphire substrate portions
pattern within substantially an entire surface     protrude from the surface of the substrate and
of the substrate” (Niki ’101 Patent)               form a repeating pattern over substantially the
                                                   entire surface of the substrate”

“said protruding portions are formed so as to      no construction necessary, plain and ordinary
scatter or to diffract light generated in said     meaning
plurality of light semiconductor layers” (Niki
’101 Patent)

“the protruding portions are formed so as to       “the protruding portions are formed in a
define a triangle as the repeating pattern”        repeating pattern , in plan view, and the
(Niki ’101 Patent)                                 repeating pattern has the shape of a triangle”

“areas surrounding the protruding portions are no construction necessary, plain and ordinary
filled in with at least one of the             meaning
semiconductor layers so as to prevent cavities
from being formed around the protruding
portions” (Niki ’101 Patent)

“the protruding portions are formed so as to       no construction necessary, plain and ordinary
prevent crystal defects from occurring in the      meaning
plurality of semiconductor layers” (Niki ’101
Patent)

                                                   “said recess and/or protruding portion is in
“said recess and/or protruding portion
                                                   contact with said semiconductor layers”
contacts with said semiconductor layers”
(Niki ’191 Patent)
                                                   “a side face of said recess and/or protruding
“a side face of said recess and/or protruding
                                                   portion is inclined relative to a laminating
portion is inclined to a laminating direction
                                                   direction of said semiconductor layers”
of said semiconductor layers” (Niki ’191
Patent)
                                                   “the angle formed between the primary
“taper angle [of said side face of said recess
                                                   surface of the substrate and the side face of
or protruding portion]” (Niki ’191 Patent)
                                                   the recess or protruding portion”
“at least one recess and/or protruding portion     no construction necessary, plain and ordinary
for scattering or diffracting light generated in   meaning
said semiconductor layers” (Niki ’191 Patent)




                                                   3
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 12 of 55 PageID #: 1089




                 Claim Term                                Agreed-Upon Construction
“said recess and/or protruding portion is in a   no construction necessary, plain and ordinary
form that prevents crystal defects from          meaning
occurring in said semiconductor layers” (Niki
’191 Patent)

“electrode formed on a surface of the top        no construction necessary, plain and ordinary
layer of said semiconductor layers” (Niki        meaning
’191 Patent)

                                                 “extends between adjacent ones of the
“links adjacent ones of the processed
                                                 processed portions”
portions” (Tamemoto ’791 Patent)


“the processed portions and the                  “the processed portions and the irregularity
irregularity face are formed within a range      face comprise at least 10% and no more
of at least 10% and no more than 80% of a        than 80% of a thickness of the substrate”
thickness of the substrate”
                                                     and
 and
                                                 “the processed portions and the irregularity
“the processed portions and the irregularity     face comprise no more than 40% of the
face are formed within a range of no more        thickness of the substrate
than 40% of the thickness of the substrate”
(Tamemoto ’791 Patent)
“from said n-side contact layer between          “from said n-side contact layer, wherein
said n-side contact layer and said active        the n-side layers are formed between said
layer”                                           n-side contact layer and said active layer”
 and                                                 and
“from the side of an n-side contact layer        “from said n-side contact layer, wherein the
between said n-side contact layer that has       n-side layers are formed between said n-side
an n electrode and an active layer”              contact layer and an active layer, and wherein
                                                 said n-side contact layer has an n electrode”
(Yamazoe ’297 Patent)




                                                 4
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 13 of 55 PageID #: 1090




V.     DISPUTED CONSTRUCTIONS

       A. Tanda ’734 Patent: the “transparent” terms

       Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

  “a bulb that allows light to pass through”         (transparent) “transmitting light without
                                                     appreciable scattering so that objects lying
  “the board is configured to allow light to
                                                     beyond are seen clearly and distinctly”
  pass through”
  [“a member that allows light to pass
  through”]


                 1.    Plaintiff’s Opening Position

       Nichia’s construction is consistent with how a person of ordinary skill in the art

(POSITA) would understand “transparent” in view of the claims and specification. See Wetzel

Decl. (JA-10) ¶ 86. In the context of the Tanda’734 Patent, a transparent bulb is a “bulb that

allows light to pass through,” a transparent board is a “board … configured to allow light to pass

through,” and a transparent member is “a member that allows light to pass through.” This is a

straightforward construction that the jury will understand and that experts and the Court will be

able to apply.

       The Tanda ’734 patent is directed to “a light emitting device,” such as an LED light bulb.

Specifically, the Tanda ’734 Patent is directed to efficient extraction of light from the LEDs:

       [I]t is possible to provide broad light emission even … where the light emitting
       device is oriented in any directions. It is important to optimize elimination of a
       member that cuts off light from the LED chip, that is, to bring the LED chip
       closer to a suspended state inside a light emitting apparatus such as transparent
       bulb so that light emitted through all the peripheral surfaces of the LED chip
       can effectively outgo. This construction can provide a light emitting device that
       serves as a suitable lighting apparatus capable of illuminating a wide area.

9:5-25 (emphasis added); 3:53-56 (“[I]n order to facilitate outgoing of light … the lower surface

of the transparent board 20 is a non-smooth surface. In this case, light can easily outgo through




                                                 5
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 14 of 55 PageID #: 1091




the lower surface”); see also Wetzel Decl. ¶¶ 66-71 (summarizing patent). FIG. 10 of the patent

(annotated, below left) shows one embodiment of the invention, and FIG. 1 (annotated, below

right) shows an exemplary light emitting element that can be used in the light bulb of FIG. 10:




The Tanda ’734 Patent explains that, with its claimed invention, LEDs (10) are mounted on a

transparent board (20), allowing light to emit “through a wide area” and out of “transparent bulb

60.” ’734 Patent, 3:5-25, 8:4-9:25.

       Nichia’s construction is consistent with the plain and ordinary meaning of “transparent”

as consistently used throughout the patent—the “bulb,” “member,” and “board,” are all

configured to allow “light to pass through.” See Wetzel Decl. ¶¶ 85-86. This is consistent with

the invention’s purpose of allowing a broad transmission of light, as opposed to prior art devices

that inhibited light in certain directions. Id.; ’734 Patent, 3:30-4:3, 4:22-26, 8:45-9:54; 14:33-46.

       In contrast, GVL’s construction appears to be based on extrinsic evidence, rather than the

claims, or even the specification. See JA-12, at 2 (https://www.lexico.com - “allowing light to

pass through so that objects behind can be distinctly seen”); JA-13, at 2 (www.merriam-

webster.com – “having the property of transmitting light without appreciable scattering so that


                                                  6
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 15 of 55 PageID #: 1092




bodies lying beyond are seen clearly). This is not a correct approach to claim construction – the

intrinsic record is of primary importance. See Phillips v. AWH Corp., 415 F.3d 1303, 1315–19

(Fed. Cir. 2005). Usually the specification “is dispositive; it is the single best guide to the

meaning of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

Cir. 1996).

       Here, nothing in the intrinsic record links the word “transparent” to “without appreciable

scattering” or the relative visibility of “objects lying beyond.” Rather, the ’734 Patent is about

emission of light (i.e., passing light through the board and bulb). See, e.g., ’734 Patent, 3:30-4:3,

8:45-9:25, 9:44-54, 14:33-46, FIGs. 1, 4; Wetzel Decl. ¶¶ 88-104. Indeed, an embodiment uses a

“transparent board” with a “non-smooth surface” to improve light distribution, and the non-

smooth surface would both cause scattering and reduce visibility. ’734 Patent, 3:53-59

(emphasis added); Wetzel Decl. ¶¶ 101-103. Moreover, GVL’s construction is unworkable, as it

creates uncertainty in the scope of the claim. Subjective terms like “appreciable” or “clearly and

distinctly” will not be helpful to the Court, a jury, or the experts as they attempt to apply the

claim language to accused products, and will just lead to disputes down the road. The purpose of

claim construction is to clarify, not confuse the meaning of the claims. Cf. O2 Micro Int'l Ltd. v.

Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).

               2.      Defendant’s Answering Position5

       The parties’ dispute boils down to whether “transparent” should be interpreted to mean

transparent, as GVL contends, or translucent, as Nichia effectively contends. It is commonly

understood that “transparent implies being so clear that objects can be seen distinctly,” while


5
  The term “transparent” appears in several locations in the asserted claims, including but not
limited to “transparent bulb,” “transparent member,” and a “board configured to be transparent.”



                                                  7
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 16 of 55 PageID #: 1093




“translucent implies the passage of light but not a clear view of what lies beyond.” See Terlep v.

Brinkmann Corp., 418 F.3d 1379, 1384 (Fed. Cir. 2005) (citing Int’l Rectifier Corp. v. IXYS

Corp., 361 F.3d 1363 (Fed. Cir. 2004). GVL’s construction, which is consistent with both the

technical and colloquial understanding of “transparent,” is limited to structures that “transmit

light without appreciable scattering so that objects lying beyond are seen clearly and distinctly,”

like a clear window. Nichia’s construction impermissibly expands the term to encompass

structures “allowing light to pass through” in any manner and would, therefore, include

translucent structures that do not necessarily provide a clear view, like a frosted window.

       In the context of another LED patent, the Federal Circuit has previously decided this

debate in GVL’s favor. Namely, in Terlep v. Brinkmann Corp., 418 F.3d 1379 (Fed. Cir. 2005),

the Federal Circuit held that the correct definition of “transparent” was verbatim consistent with

GVL’s proposed construction here. Id. at 1384. Specifically, the Federal Circuit affirmed that the

district court “correctly construed the term ‘clear’ to mean ‘transparent or having the property of

transmitting light without appreciable scattering so that bodies lying beyond are seen clearly.’”

Id (emphasis added). As here, the opposing party “argu[ed] that the term should be construed to

also cover translucent [structures].” Id. (emphasis added). However, the Federal Circuit refused

to depart from the accepted definition of the term, because “nothing in the claims or the written

description warranted giving the term . . . an expansive meaning that would cover ‘translucent’

[structures].” Id. So too here, it is inappropriate to depart from the accepted meaning of

“transparent,” and the term should be construed as “transmitting light without appreciable

scattering so that objects lying beyond are seen clearly and distinctly.”

       Indeed, there is no dispute that Nichia’s proposed construction is contrary to the accepted

meaning of “transparent.” Nichia’s brief concedes that dictionaries consistently define




                                                 8
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 17 of 55 PageID #: 1094




“transparent”—in line with GVL’s proposed construction—to require sufficient light

transmission to allow objects to be seen through a structure:

                 “allowing light to pass through so that objects behind can be distinctly
                  seen” Supra at 6 (citing JA-12 at 2 (lexico.com)) (Nichia’s emphasis).

                 “having the property of transmitting light without appreciable scattering
                  so that bodies lying beyond are seen clearly” Supra at 6-7 (citing JA-13 at
                  2 (merriam-webster.com)) (Nichia’s emphasis).

Technical dictionaries further confirm this definition. For instance:

             ● “transmits light without scattering and with little absorption, so that
               objects can be seen through it”
               JA-18 (Transparent, Dictionary of Optometry and Visual Science (7th ed.
               2009)) (emphasis added).

Accordingly, the accepted meaning of “transparent” is limited to structures through which

objects may be clearly seen. Terlep, 418 F.3d at 1384 (“District courts are authorized to rely on .

. . dictionaries . . .”).

         Nichia criticizes consideration of the accepted definition as inappropriate because “the

intrinsic record is of primary importance.” Supra at 7. But to overcome the accepted meaning of

a term, the intrinsic record must provide either (1) clear lexicography or (2) clear, consistent

teachings to the contrary. See, e.g., Abbott Labs. v. Torpharm, Inc., 156 F. Supp. 2d 738, 744

(N.D. Ill. 2001) (“This is not a case where [patentee] has acted as its own lexicographer . . .

Accordingly, the court construes [the claim term] according to its generally accepted definition .

. . .”). Here, the specification, provides neither. First, Nichia expressly concedes that “Nichia has

not acted as its own lexicographer.” Supra at 1. Second, the specification offers no suggestion

that “transparent” should be redefined to mean “translucent.” To the contrary, the specification

expressly distinguished these terms, explaining that a certain resin used in the disclosed device

could be “transparent or translucent.” JA-1 (Tanada ’734 Patent) at 1:48-51. Given this express

distinction in the specification, it is all the more evident that the patentee’s choice to claim only


                                                   9
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 18 of 55 PageID #: 1095




“transparent” structures is meaningful. See, e.g., Allergan, Inc. v. Teva Pharms. USA, Inc., Case

No. 15-CV-1455, 2016 U.S. Dist. LEXIS 171886, at *69 (E.D. Tex. 2016) (“That distinction in

the specification between cyclosporin A and [cyclosporin B through I] makes it clear that

cyclosporins B through I are excluded from the scope of the claim term ‘cyclosporin A.’”).

Further, the GVL’s construction is the most consistent with the purpose expressed in the

specification. As Nichia concedes, “the invention’s purpose [is] allowing a broad transmission of

light, as opposed to prior art devices that inhibited light . . . .” Supra at 6. Given that a

transparent structure provides the broadest possible transmission of light, it necessarily serves

this function better than a translucent structure, which transmits only a subset of light.

        Recognizing that the specification does not actually support its construction, Nichia

attempts to invert the law, arguing that “nothing in the intrinsic record links the word

‘transparent’ to . . . the relative visibility of ‘objects lying beyond.’” Supra at 7. That is,

according to Nichia, “transparent” should not be construed as “transparent” because the

specification does not affirmatively state the obvious. But the patentee did not need to expressly

define the term “transparent” for it to receive its accepted definition. Rather, the patentee only

needed to expressly redefine the term if it wished to depart from the accepted definition. The

patentee’s choice not to do so only reinforces that “transparent” should be construed consistent

with the existing definition of the term.

        Finally, Nichia complains that GVL’s construction somehow “creates uncertainty in the

scope of the claims.” Supra at 7. But to the contrary, as Nichia’s own dictionaries demonstrate—

and common sense confirms—GVL’s construction merely accords with the universal definition

of “transparent.” Jurors are fully capable of discerning whether or not they can clearly see an

object through a structure, just as they can plainly distinguish between a clear window and a




                                                   10
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 19 of 55 PageID #: 1096




frosted window. Accordingly, consistent with GVL’s proposed construction, “transparent”

should be construed as “transmitting light without appreciable scattering so that objects lying

beyond are seen clearly and distinctly.”

               3.      Plaintiff’s Reply Position

       GVL starts from the proposition that there is one acceptable definition of transparent—

based on a prior court decision construing the term “clear,” and inapplicable dictionaries—and

then places the burden on Nichia to demonstrate why this extrinsic evidence is not controlling.

GVL’s proposed construction and its argument are incorrect as a matter of law and incorrect

factually. Nichia’s construction is consistent with the intrinsic evidence and GVL’s construction

is not. E.g., supra at 6-7; Wetzel Decl. ¶¶ 88, 101-103.

       Notwithstanding the weight of the intrinsic evidence, or perhaps because of it, GVL rests

its theory on two irrelevant pieces of extrinsic evidence. GVL relies primarily on a prior Federal

Circuit case that supposedly “previously decided this debate in GVL’s favor.” Supra at 8. GVL

also points to dictionary definitions, including the Dictionary of Optometry and Visual Science.

As explained below, GVL’s conclusion that there is only one accepted definition of transparent,

and that this definition is the one used in the Tanda ’734 Patent, is wrong.

                       a.      The Relevant Extrinsic Evidence Supports Nichia’s Construction

       First, a prior Federal Circuit case did not decide the current debate. Instead, it construed

a different term (“clear”) in a different and unrelated patent in a case involving different parties.

See Terlep, 418 F.3d at 1384. Indeed, the patent at issue in that case does not even use the term

“transparent;” that term was introduced in the court’s construction of the term “clear.” Just as

“[a] particular term used in one patent need not have the same meaning when used in an entirely

separate patent,” a term introduced in a court’s construction of another term in an unrelated

patent cannot be controlling on how “transparent” is used in the Tanda ’734 Patent. See Medrad,


                                                  11
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 20 of 55 PageID #: 1097




Inc. v. MRI Devices Corp., 401 F.3d 1313, 1318 (Fed. Cir. 2005) (“In fact, there are many

situations in which the interpretations will necessarily diverge.”). It is black letter law that

claims must “be read in view of the specification, of which they are a part.” Phillips, 415 F.3d at

1315 (citation and quotations omitted). Simply put, the Federal Circuit’s decision in Terlep is

irrelevant here.

        Second, GVL’s citation to dictionary definitions is misplaced. It is axiomatic that

extrinsic evidence is less reliable than the patent and its prosecution history in determining how

to read claim terms. Phillips, 415 F.3d at 1321-23 (holding that a court may rely on dictionary

definitions “so long as the dictionary definition does not contradict any definition found in or

ascertained by a reading of the patent documents”) (citation omitted). This is especially so

where the dictionary – as here – is from a different and unrelated field. GVL offers the

Dictionary of Optometry and Visual Science to support its construction. Supra at 9. Optometry

refers to the study of eyes and other visual systems – it is directly related to so-called “imaging

optics.” As Dr. Wetzel has already explained, while GVL’s definition may make sense in that

field, it is not relevant and in fact is counterproductive for light guiding optics related to the field

of the Tanda ’734 Patent invention. Wetzel Decl., ¶103. Dr. Wetzel’s testimony regarding what

a POSITA would understand stands unrebutted, and nothing in GVL’s answering brief can

support its construction in view of Dr. Wetzel’s testimony.

        Indeed, Dr. Wetzel explained why Nichia’s construction is consistent with the

understanding of a POSITA and relevant extrinsic evidence, because, “particularly in the context

of LEDs and lighting optics, transparent is used broadly to refer to allowing light to pass

through.” Second Wetzel Decl., ¶10 (JA-34). For example, McGraw-Hill Dictionary of

Scientific and Technical Terms (6th ed. 2003), provides a definition as “[PHY] Permitting




                                                   12
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 21 of 55 PageID #: 1098




passage of radiation or particles.” See JA-16 at p. 2181 (JA 16). Likewise, Rensselaer

Polytechnic Institute Professor Fred Schubert describes a range of “transparency,” ranging from

a specular surface (which is clear), to a diffuse surface (such as a “frosted-glass surface”).




JA-21 at 26 – 8-9 (Fig. 26.7) (annotated with yellow highlighting). That is, diffusive passage of

light – such that objects beyond cannot be clearly viewed – is specifically referred to as a type of

“transparency” in the relevant field. Id. This latter context is consistent with how “transparent”

is used throughout the Tanda ’734 Patent. This usage makes sense in the context of lighting

optics, which is relevant to the field of the invention, and where the goal is to achieve broad

illumination (e.g., a consumer does not need to trace the light back to individual LED chips, but

rather wants light to spread evenly about a room). See Wetzel Dec. ¶ 103 (contrasting, on the

one hand, lighting optics, which is relevant to the invention and where “uniform … distribution”

of light is a goal; with, on the other hand, imaging optics, which is not relevant to the invention

and where there may be an expectation to clearly see objects); Second Wetzel Dec. ¶10

(explaining that “light may be diffused or scattered to conceal the point-source nature of an LED

chip.”).




                                                 13
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 22 of 55 PageID #: 1099



                       b.     Only Nichia’s Construction is Consistent with the Specification

       Rather than address how the claims recite, and the specification describes, “transparent,”

the only intrinsic evidence GVL addresses is a single reference to “transparent or translucent

resin” in the “Background of the Invention” when describing prior art. ’734 Patent, 1:45-53.

The Tanda ’734 Patent does not use the term “translucent” in the claims, or anywhere else in the

specification for that matter. In any event, the claim construction dispute is not over the meaning

of “translucent;” it is about the meaning of “transparent,” and only Nichia’s proposed

construction makes sense in the context of the claims and the entire specification.

       Indeed, the specification contradicts GVL’s proposed construction, and particularly the

idea of transmitting light “without appreciable scattering.” The specification teaches that the

lower surface of the “transparent board 20 is a non-smooth surface,” such as having dimples that

are purposefully formed, a feature that would cause light to scatter. Wetzel Dec. ¶ 101; ’734

Patent, 3:53-59. The specification also teaches that the transparent member may include a

diffusion agent that causes light to diffuse (i.e., scatter). Wetzel Dec. ¶ 102; ’734 Patent, 13:40-

44. Not only does GVL fail to address these arguments, it argues that it knows better than the

inventors how to achieve their invention. Specifically, GVL argues that because “a transparent

structure [per GVL, a clear structure] provides the broadest possible transmission of light, it

necessarily serves this function better than a translucent structure [per GVL, one that appreciably

scatters light].” Supra at 10. Such attorney argument cannot overcome the express teaching of

the patent, which explains with respect to two transparent structures – the transparent board and




                                                14
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 23 of 55 PageID #: 1100




the transparent member – that light outgoing efficiency and directivity of light are improved by

intentionally causing appreciable scattering of light.6 ’734 Patent, 3:53-4:3; 13:11-32.

       As explained, the intrinsic evidence that GVL ignores aligns with Nichia’s proposed

construction, as the Tanda ’734 Patent’s specification repeatedly uses the phrase “transparent” to

express Nichia’s proposed construction—“allowing light to pass through.” Supra at 5-6. For

example, the specification provides that “[t]he transparent die-bonding member 52 helps light

to outgo through the lower surface of the light emitting element 10, and allows the light to pass

the die-bonding member 52 and the transparent board 20. Thus, the light can outgo.” Tanda

’734 Patent, 3:32-35 (emphasis added). There are many more examples:

              “In addition, since the LED chip is attached so that its upper surface faces a side
               surface of the transparent bulb, there is an advantage that directly and outwardly
               directs light that outgoes through the upper and lower surfaces of the LED chip.”
               Tanda ’734 Patent, 8:45-9:4 (emphasis added).
              “It is important to optimize elimination of a member that cuts off light from the
               LED chip, that is, to bring the LED chip closer to a suspended state inside a light
               emitting apparatus such as transparent bulb so that light emitted through all the
               peripheral surfaces of the LED chip can effectively outgo. This construction can
               provide a light emitting device that serves as a suitable lighting apparatus capable
               of illuminating a wide area.” Tanda ’734 Patent, 9:5-25 (emphasis added).
              “On the contrary to this [conventional devices], in the light emitting device [of
               this embodiment], the transparent board 20 that is provided the light emitting
               element 10 mounted thereon passes light, and the transparent member 40 is
               formed around all the peripheral surfaces of the light emitting element 10. This
               construction allows light to outgo through all the peripheral surfaces. Therefore,
               the light emitting device can be used for typical lighting application that provides
               broad light emission.” Tanda ’734 Patent, 9:44-54 (emphasis added).



6
   Indeed, another patent at issue in this case also explains the advantage of scattering. The Niki
’191 Patent explains that by providing a patterned sapphire substrate “the effects of light
scattering or light diffraction notably increase so that the efficiency of light emission
significantly increases.” Niki ’191, 10:47-49; see also id. at 10:60-63 (further explaining that
increasing “scattering and diffraction of propagated light” can reduce the “absorption loss of
light at the time of propagation”).



                                                15
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 24 of 55 PageID #: 1101




              “Light that passes through the transparent board 20 can outgo in a light
               emitting element 10 mount direction. In this construction, light that outgoes in
               various directions can be directed in one direction. Therefore, it is possible to
               provide a light emitting device that can emit light at high luminance.” Tanda
               ’734 Patent, 13:63-67 (emphasis added).

See also Wetzel Decl., ¶88 (collecting more examples).

       Finally, dependent claim 17, which recites that the “board is configured to be

transparent,” includes a subordinate clause indicating the purpose of configuring the board to be

transparent – it is “so that a light emitted from the plurality of light emitting element chips on

the first surface side of the board forwards outside of the light emitting device through the

second surface of the board.” In other words, in the context of the board being configured to be

transparent, claim 17 expressly explains that it is for the purpose of light passing through a

surface of the board.

       In summary, the intrinsic evidence, which GVL fails to address, is contrary to GVL’s

proposed construction and supports Nichia’s construction. GVL’s construction improperly rests

on extrinsic evidence in the form of a prior court decision and either non-technical dictionaries or

a dictionary for an unrelated field, and is based on the fallacy that there is only one “accepted”

definition of transparent. To the contrary, the extrinsic evidence shows that there are multiple

uses of the term “transparent,” and the uses in the LED field in particular are consistent with the

usage in the Tanda ’734 Patent, and in Nichia’s construction. The Court should therefore adopt

Nichia’s proposed construction.

               4.       Defendant’s Sur-Reply Position

                        a.     All Extrinsic Evidence Demonstrates that the Accepted Definition
                               of “Transparent” Does Not Mean “Translucent”

       Contrary to Nichia’s assertions, the extrinsic evidence consistently supports GVL’s

position and establishes that the accepted meaning of “transparent” excludes “translucent.”



                                                 16
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 25 of 55 PageID #: 1102




       First, Nichia’s contention that the Federal Circuit’s decision in Terlep, 418 F.3d at 1379

affirming the construction of “clear” as “transparent or having the property of transmitting light

without appreciable scattering so that bodies lying beyond are seen clearly” is irrelevant, is

wrong. Nichia’s position is premised on the remark in Medrad, Inc., 401 F.3d at 1318 that “[a]

particular term used in one patent need not have the same meaning when used in an entirely

separate patent.” But that same paragraph—which Nichia’s quotation cuts off—goes on to

emphasize that inconsistent constructions of the same term are appropriate only where the

patents “involv[e] different technology,” or a specification sets forth an “express definition” or

otherwise “dictate[s] a definition that differs.” Medrad, 401 F.3d at 1318. Thus, in Medrad,

inconsistent constructions were appropriate because “[t]he use of a term in a patent on a

detergent is of little pertinence to the use of a similar term in a patent on MRI RF coils.” Id. at

1319. That exception does not apply here, where both the ’734 Patent and “[t]he [patent at issue

in Terlep] relate[] to omni-directional light emitting diode (“LED”) lamps.” Terlep, 418 F.3d at

1380. Similarly, the exceptions for “express definition” or other “dictates” of the specification do

not apply because Nichia concedes that “Nichia has not acted as its own lexicographer.” Supra at

1.

       The fact that the Terlep patent construed “clear” to mean “transparent”—as opposed to

“transparent” to mean “clear”—does not change this result. The Federal Circuit equated the

terms to one another, and explained that both mean “having the property of transmitting light

without appreciable scattering so that bodies lying beyond are seen clearly.” Terlep, 418 F.3d at

1384. Moreover, the Federal Circuit expressly refused to stretch the accepted definition of these

terms to cover “translucent” structures, because “nothing in the claims or the written description

warranted giving the term . . . an expansive meaning that would cover ‘translucent.’” Id.




                                                 17
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 26 of 55 PageID #: 1103




       Second, Nichia’s assertion that the Court should ignore extrinsic evidence that

distinguishes “transparent” and “translucent” is baseless. The thrust of Nichia’s position is that

the three exemplary dictionary definitions cited in GVL’s Response Brief are irrelevant because

one relates to the field of “Optometry and Visual Science,” which Nichia’s paid expert claims is

distinguishable from the field of lighting. As an initial matter, Nichia and Dr. Wetzel do not

attempt to address the definitions in remaining technical dictionaries, which also universally

support GVL’s construction. Further, Nichia and Dr. Wetzel do not offer a competing definition

from an LED lighting dictionary. Instead, they offer only a vague, secondary definition from the

general-purpose McGraw-Hill Dictionary of Scientific and Technical Terms. Supra at 12-13.

That definition—“[p]ermitting passage of radiation or particles”—is at most silent as to whether

it would encompass both “transparent” and “translucent” structures. However, the same

dictionary goes on to offer an explicit definition in the more relevant context of a “transparent

medium,” which it defines as “[a] medium which has the property of transmitting rays of light in

such a way that the human eye may see through the medium distinctly.” JA-16, 2181.

       Nichia additionally argues that a figure from a publication of Dr. Fred Schubert supports

its position. But even this cherry-picked figure does not directly address the definition of the

term “transparent.” JA-21, 26 – 8-9 (Fig. 26.7). Rather, it merely coins the terms “specular

transparency” and “diffuse transparency” to facilitate a discussion of “deterministic” and “non-

deterministic” light flow through a surface in the distinct context of a “chapter . . . mostly

concerned with additive color mixing.” JA-35, 26-1. Any implication that Dr. Schubert somehow

thereby defined “transparent” to include “translucent” is disposed of by examining numerous

instances in the same book in which Dr. Schubert expressly addressed the issue in the context of

LED packages. For instance, in a chapter entitled “Packaging: Materials used in packaging”—




                                                 18
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 27 of 55 PageID #: 1104




which is plainly relevant to the LED packages at issue here—Dr. Schubert explains that

“transparent” means “transparent-glass-like,” while “translucent” means “frosted-glass-like”:




JA-35, 32-6. Dr. Schubert then explained that “transparent” and “translucent” structures have

distinct advantages and disadvantages, such that it would not be appropriate to equate the two:




JA-35, 32-7; see also id. at 31-1 (distinguishing “transparent or translucent” structures).

                        b.      The Intrinsic Evidence Offers No Basis to Depart from the
                                Accepted Definition of “Transparent”

        The intrinsic evidence offers no suggestion that “transparent” should be redefined—

contrary to the accepted definition—to mean “translucent.” As an initial matter, Nichia fails to

substantively address the only portion of the’734 Patent that directly addresses the issue.

Namely, the specification expressly distinguishes these terms, explaining that a certain resin used

in the disclosed device could be one of two alternatives: “transparent or translucent.” JA-1, 1:48-

51. Nichia offers no rebuttal, only the facile observation that “the claim construction dispute is

not over the meaning of ‘translucent;’ it is about the meaning of ‘transparent.’” Supra at 14. But,

by contrasting “transparent” and “translucent,” the patentee made clear that its choice to claim

only “transparent” structures is meaningful. GVL’s construction gives meaning to the word the

patentee actually used to put the public on notice of its claim scope. Nichia’s construction

ignores the distinction. Nichia’s inability to address this text is dispositive.


                                                  19
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 28 of 55 PageID #: 1105




       The remainder of Nichia’s argument is premised on a logical fallacy. Nichia cites

examples of passages indicating that transparent structures are used to transmit light, such as “the

transparent die bonding member 52 helps light to outgo through the lower surface.” Supra at

15-16 (emphasis Nichia’s). Nichia then concludes that, because the described transparent

structures transmit light, any structure that transmits light—including a translucent structure—is

necessarily transparent. Supra at 14-16. This argument improperly affirms the consequent. That

is, the fact that A implies B does not mean that B implies A. Thus, the fact that transparent

structures transmit light does not mean that any structure that transmits light is transparent.


       B. Tanda ’734 Patent: “first set of light emitting element chips . . . second set of
          light emitting element chips”

       Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

  no construction necessary, plain and                “a first set of multiple light emitting chips
  ordinary meaning                                    connected in series . . . a second distinct set
                                                      of multiple light emitting chips connected in
                                                      series, wherein the first and second sets are
                                                      connected in parallel with each other”


               1.      Plaintiff’s Opening Position

       There is no need to construe the phrase “first set of light emitting element chips …

second set of light emitting element chip,” which is found in claims 1, 22, 26, and 27 of the

Tanda ’734 Patent. Claim 1 reads:

       1. A light emitting device comprising:
       a board having end portions and a center portion therebetween in a longitudinal
       direction, the board having a first surface on a first surface side thereof and a
       second surface on a second surface side thereof, the second surface being an
       opposite side to the first surface, the first surface including a first region and a
       second region, the first region extending from the center portion of the board to one
       of the end portions, the second region extending from the center portion of the
       board to the other of the end portions;


                                                 20
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 29 of 55 PageID #: 1106




       a plurality of light emitting element chips mounted on the first surface side of the
       board…
       wherein a first set of the light emitting element chips are mounted on the first
       region and arranged from the center portion of the board to the one of the end
       portions, [and]
       wherein a second set of the light emitting element chips are mounted on the
       second region and arranged from the center portion of the board to the other one
       of the end portions. . . .

’734 Patent, 15:11-49 (emphasis added). In short, the claimed light bulb has a board. The board

has a center portion on its first surface, with a first region extending from the center portion to

one end of the board and a second region extending from the center portion to the other end of

the board. A first set of LED chips is mounted on the first region, and a second set of the LED

chips is mounted on the second region. The words of the claim phrase are used according to

their plain and ordinary meaning; the claim is easily understood. Wetzel Decl. ¶¶ 125-130.

       GVL seeks to add limitations regarding the manner in which the light emitting chips are

electrically connected. Bedrock patent law dictates that it “is improper to read limitations from a

preferred embodiment described in the specification—even if it is the only embodiment—into

the claims absent a clear indication in the intrinsic record that the patentee intended the claims to

be so limited.” GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014)

(emphasis added) (quoting Liebel–Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913

(Fed.Cir.2004)). Claim 1 does not require any particular wiring configuration (e.g., series vs.

parallel), and there is no reason to add such limitations. Indeed, where Nichia intended the

claims to require a particular wiring configuration, it said so. See dependent claim 12 (“The light

emitting device according to claim 1, wherein the plurality of light emitting element chips is

electrically connected in series.”).

       Rather, claim 1 is directed to the shape of the chip arrangement, which is described by the

plain language – arranged from the center portion of the board to one of the end portions (or the


                                                 21
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 30 of 55 PageID #: 1107




other). Wetzel Decl. ¶ 134; see also JA-2, at 12-13 (Response Under 37 CFR §1.111 (Dec. 2,

2016) distinguishing prior art with “star shaped” or “crossed” layouts). That should be the end

of it. Nothing in the intrinsic record supports GVL’s position with respect to this term, and it

should be rejected.

                2.      Defendant’s Answering Position

        Hidden within Nichia’s proposal that the term “first set of light emitting element chips”

and “second set of light emitting element chips” be assigned only an unstated “plain meaning” is

the assertion that any plurality of chips can be arbitrarily divided into two abstract “sets” to

satisfy this limitation. But, much like sets of playing cards, flatware, and tools, “sets” of light

emitting chips require some degree of order and organization beyond an attorney’s opportunistic

grouping. Accordingly, in contrast to Nichia’s formless construction, GVL’s construction makes

explicit that (1) the claimed two distinct sets of chips must be defined by structural features, not

an arbitrary subdivision of a larger set; and (2) the appropriate structural feature to define and

distinguish sets of chips are their electrical interconnections. Specifically, chips wired together in

series (i.e., end-to-end) constitute a distinct set, and multiple sets wired in parallel (i.e., side-by-

side) are distinct. For the reasons detailed below, the Court should adopt GVL’s proposed

construction.

        First, Asserted Claims 1, 22, 26, and 27 of the Tanda ’734 Patent expressly require two

distinct sets of light emitting element chips, which must be structurally distinguished.

                A light emitting device comprising: . . .

                a plurality of light emitting element chips mounted on the first
                surface side of the board; . . .

                wherein a first set of the light emitting element chips are
                mounted on the first region and arranged from the center portion of
                the board to the one of the end portions,



                                                   22
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 31 of 55 PageID #: 1108




               wherein a second set of the light emitting element chips are
               mounted on the second region and arranged from the center portion
               of the board to the other one of the end portions . . .

Tanda ’734 Patent at 15:11, 22-23, 40-47 (Claim 1). The Federal Circuit has repeatedly held

similar language to exclude arbitrary groupings. For instance, in Oatey Co. v. IPS Corp., 514

F.3d 1271 (Fed. Cir. 2008), the Federal Circuit held that the phrase “‘first and second juxtaposed

drain ports in said bottom wall’ defines distinct openings.” Id. at 1277–78 (emphasis added).

Arbitrarily declaring two regions of a single opening to be the claimed first and second drain

ports would not satisfy this limitation. Similarly, in Honeywell Int’l, Inc. v. Universal Avionics

Sys. Corp., 488 F.3d 982, 993 (Fed. Cir. 2007), the Federal Circuit affirmed that the plain

language of the terms “first alert envelope” and “second alert envelope” required “two distinct

alert zones.” Again, arbitrarily dividing an alert envelope into two zones would not satisfy this

limitation. Similarly here, the first and second sets must be defined by structural features, not an

attorney’s whims.

       Second, the specification clarifies that the claimed “sets” are groups of chips that are

electrically connected in series, and the claimed “first set” and “second set” are in turn

connected in parallel to one another. The Tanda ’734 Patent describes the claimed “sets”

exclusively in Figures 14 and 15, which in turn are described only in a single paragraph of the

specification (Tanda ’734 Patent at 14:9-29). See Facebook, Inc. v. Blackberry Ltd., Case No.

18-cv-05434, 2019 U.S. Dist. LEXIS 215260, at *43 (C.D. Cal. Dec. 13, 2019) (assigning

significant weight to the disclosure to “the paragraph [providing] the only disclosure related [the

disputed claim term] in the entire specification”). As that paragraph explains, LED chips

electrically connected in series (i.e., end-to-end) form a set:

               “a light emitting device 1200 includes four LED chips 10C. Two
               LED chips among the LED chips 10C are connected in serial as
               one set between a pair of metal plates 30C.


                                                  23
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 32 of 55 PageID #: 1109




JA-1 (Tanada ’734 Patent) at 14:12-13. By contrast, other LEDs that are not connected in the

same series—such as a distinct series of LED chips connected in “parallel”—are not part of the

same set:

                Two sets in which the two LED chips 10C are connected in serial
                are electrically connected in parallel. . . .

JA-1 (Tanada ’734 Patent) at 14:12-13. This distinction is depicted in the below annotated

version of Fig. 14:




JA-1 (Tanada ’734 Patent) at Fig. 14 (annotations added). That is, the two chips annotated in red

form a “set” because they are connected in series (i.e., end-to-end), and the two chips annotated

in blue form a “set” because they too are connected in series. These two sets are separate and

distinct because they are not connected in series to one another, but rather are connected in

parallel (i.e., side-by-side).7


7
 More technically, two sets are connected in “parallel” if the pair of electrical terminals on each
of the sets connect to the same two points. Here, the sets are connected in parallel because each
set has one terminal that connects to metal plate 30C shown on the left side of the Figure 14 and
one terminal that connects to metal plate 30C shown on the right side of the Figure 14.



                                                24
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 33 of 55 PageID #: 1110




       Fig. 15 confirms this understanding. As the Tanda ’734 Patent explains,

               “twelve LEDs 10D align in the horizontal direction. Six LEDs
               among them are connected in serial as one set”

               “Two sets in which the six LEDs of them are connected in serial
               are connected in parallel.”

JA-1 (Tanada ’734 Patent) at 14:10-26 (emphasis added). This arrangement of “sets” is depicted

in the below annotated excerpt of Fig. 15.




JA-1 (Tanada ’734 Patent) at Fig. 15. Again, the six chips annotated in red form a “set” because

they are connected in series (i.e., end-to-end), and the six chips annotated in blue form a “set”

because they too are connected in series. These two sets are distinct first and second sets because

they are not connected in series to one another, but rather are connected in parallel (i.e.,

electrically side-by-side8).

       The prosecution history confirms this understanding. During prosecution, the examiner

rejected pending claim 1 as obvious in view of U.S. Pat. Pub. No. 2004/0239242 (“Mano”). In


8
 Two sets are connected in “parallel” if the pair of electrical terminals on each of the sets
connect to the same two points. Here, although the two sets are located in a single line, each is
extended by an electrical connection lead such that the terminals of each are connected to the
same two points.



                                                 25
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 34 of 55 PageID #: 1111




relevant part, the examiner found that “Mano teaches embodiments where a plurality of light

emitting chips 21 are mounted . . . along a line that extends in a longitudinal direction.

Accordingly, it would have been obvious . . . to mount a plurality of light emitting chips 21 . . .

along a line that extends in the longitudinal direction in [the relevant embodiment of Mano].”

JA-19 (Prosecution History Non-Final Rejection) at 4-5. To overcome this rejection, the

applicant amended claim 1 to recite the “sets” language at issue here:




                                                 ...




JA-2 (Prosecution History Response) at 2-3. If Nichia’s contention that any group of chips can

be arbitrarily divided into sets were correct, this amendment could not have overcome the prior

art. That is, if, as the examiner concluded and the applicant did not dispute, a plurality of light

emitting chips was obvious, then arbitrarily labeling two subsets of such chips as “sets” would be

equally obvious. Accordingly, the amendment that the applicant relied on to secure the ‘734

patent would have no distinguishing effect if “sets” did not refer to a grouping based upon

electrical interconnection, as the sole disclosure in the ’734 Patent states.

       Nichia’s insistence that the claimed “sets” are distinguished based on whether they are

located to the left and the right of center does not cure this deficiency. Any “plurality of light

emitting chips . . . along a line that extends in the longitudinal direction”—the structure the



                                                  26
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 35 of 55 PageID #: 1112




examiner found to be obvious in view of Mano (JA-19 at 5)—may be divided into a left half and

a right half. Thus, again, if the two claimed “sets” merely refer to the chips on the left and the

chips on the right, then the applicant’s amendment could not have overcome the prior art.

Accordingly, Nichia’s attempted cure further confirms that the only construction that comports

with the prosecution history is that proposed by GVL.


               3.      Plaintiff’s Reply Position

       GVL’s construction is premised on reading in a specific embodiment described in the

specification, and therefore at the outset, GVL has a heavy burden of overcoming the

presumption that the plain meaning controls. GVL argues that absent construction, the “plurality

of chips can be arbitrarily divided into two abstract ‘sets’”, and thus, the claims must be

construed to require a specific wiring arrangement. Supra at 22. This argument is flawed on

multiple levels. First, the plain language of the claims already provides the bounds for dividing

the LED chips into distinct first and second sets. Second, there is nothing in the independent

claims where the terms first appear about specific wiring arrangements, and no reason to read

extraneous limitations into the claims. The independent claims are about spatial arrangements of

the elements, and aspects of the electrical connections are left to the dependent claims. Third,

GVL has based its argument in part on a misreading of the prosecution history. These failings in

GVL’s arguments are discussed in detail below.

       As an initial matter, the plain language of the claims does not allow for chips to be

“arbitrarily divided” into sets. The claims are quite clear on the required spatial arrangement of

the sets. Specifically, claim 1 provides that the chips in the “first” and “second” sets of chips are

mounted on regions that extend outward – in opposite directions – longitudinally from the center

portion of the board, and arranged from the center portion to opposing end portions. These



                                                 27
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 36 of 55 PageID #: 1113




features are highlighted in claim 1, which is reproduced below:

       1. A light emitting device comprising:
       a board having end portions and a center portion therebetween in a longitudinal
       direction, the board having a first surface on a first surface side thereof and a
       second surface on a second surface side thereof, the second surface being an
       opposite side to the first surface, the first surface including a first region and a
       second region, the first region extending from the center portion of the board to
       one of the end portions, the second region extending from the center portion of
       the board to the other of the end portions;
       a plurality of light emitting element chips mounted on the first surface side of the
       board…
       wherein a first set of the light emitting element chips are mounted on the first
       region and arranged from the center portion of the board to the one of the end
       portions, [and]
       wherein a second set of the light emitting element chips are mounted on the
       second region and arranged from the center portion of the board to the other one
       of the end portions. . . .

’734 Patent, 15:11-49 (emphasis added). This is all the context that is necessary to understand

the scope of the claim, and there is nothing “arbitrary” about two sets of chips delineated based

on where the chips are mounted and how they are arranged from a center portion. GVL’s

argument is without merit, and the Oatey and Honeywell cases it cites are readily distinguishable.

The claim here requires that chips of the first set are mounted in a first region extending

longitudinally from the center portion in one direction, and chips of the second set are mounted

in a second region extending longitudinally from the center portion in the other direction. In

addition to specifying where the chips of each set are mounted (the first or second region), the

claims also dictate how they are arranged – “from the center portion of the board to the one [or

the other] of the end portions.” The extraneous limitations proposed by GVL are unnecessary;

GVL has ignored the surrounding language of the claim.

       GVL seeks to modify the scope of the claim by further distinguishing the first and second

sets based on their electrical connections. That is, GVL is attempting to create additional


                                                 28
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 37 of 55 PageID #: 1114




distinctions – not expressly required by the independent claims – by reading in specific

embodiments. This is contrary to bedrock patent law. Supra at 21 (citing GE Lighting Sols.,

LLC, 750 F.3d at 1309 and Liebel–Flarsheim Co., 358 F.3d at 913). Nothing in the intrinsic

record mandates the narrowing of the claims to a particular wiring configuration. The patent is

clear that “[i]n the case where multiple light emitting elements are mounted,” that “conductive

lines … may be disposed between the pair of metal plates.” ’734 Patent, 5:55-61. The patent

does not limit the manner in which those conductive lines are disposed. Indeed, later in the

specification, after broadly stating that “a plurality of the light emitting elements 10 can be used”

(id., 14:10-11), the patent makes clear that, with respect to the embodiments of FIGS. 14 and 15

(having a plurality of light emitting elements 10), those embodiments are “example[s].” ’734

Patent, 14:11. Accordingly, a POSITA would not understand the patent to be limited to the

specific wiring arrangement shown in FIG. 15. To the contrary, and as explained by Dr. Wetzel,

it would be readily apparent to a POSITA that the LED chips can be arranged with numerous

wiring configurations, and the series-parallel example of the specification is precisely that – an

example. Second Wetzel Decl., ¶15.

       Further, GVL’s construction is incompatible with the dependent claims, and the

principles of claim differentiation further undermine GVL’s position. As pointed out in Nichia’s

opening brief, when Nichia intended the claims to require a particular wiring configuration, it

said so in specific terms, such as in the dependent claims. GVL’s construction would render

dependent claim 12, which addresses electrical connection, obsolete and nonsensical. Claim 12

requires that the plurality of light emitting element chips be electrically connected in series. ’734

Patent, 16:6-8. The “plurality of light emitting element chips” are the members of the first and

second sets. See claim 1 (“a first set of the light emitting element chips… a second set of the




                                                 29
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 38 of 55 PageID #: 1115




light emitting element chips.”). Thus, in claim 12, the first and second sets are electrically

connected in series. However, the first and second sets cannot be both “connected in parallel

with each other” (as required by GVL’s construction of the independent claim) and connected in

series (as required by the dependent claim). GVL’s construction is therefore inconsistent with

claim 12. Further, by specifying in the dependent claim a particular type of electrical

connection, the doctrine of claim differentiation suggests that the independent claim is broader in

scope than the dependent claim in this regard.

       Finally, GVL misapprehends the prosecution history. Nichia did not, and does not, rely

on electrical interconnection to distinguish the independent claims from the prior art; rather,

Nichia relied on the mounting and arrangement of the chips in each set as claimed to distinguish

the prior art. JA-2 at 12.

       As an initial matter, Nichia argued during prosecution that the Mano reference failed to

disclose a wavelength conversion member that is elongated in the longitudinal direction when

viewed in plan view of the first surface side of the board, therefore rendering any argument about

the delineation of “sets” irrelevant.

       But in any event, Nichia additionally argued that the first and second set elements were

not present in Mano because the chips in Mano are aligned in a star shape or crossed manner, as

shown in FIGS. 14A, 16, and 20-21. FIG. 14A is reproduced below, with the rectangular

substrate 110 annoted with a blue rectangle and the light-emitting elements 20 annotated with red

rectangles:




                                                 30
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 39 of 55 PageID #: 1116




Nichia explained that the claim requires first and second sets, “i.e., two sets of more than one

chip, or at least four chips that are positioned between end portions of the board and sealed by

the wavelength conversion member.” JA-2 at 12. Because Mano disclosed chips “aligned in

a star shape or crossed manner,” and not in a longitudinal direction from the center portion,

Mano’s teachings did not disclose this feature of the claims.

       Accordingly, the prosecution history does not support GVL’s position that the claimed

sets somehow require specific wiring and arrangement. In fact, the opposite is true. Nichia’s

claim construction positions are consistent with those expressed during prosecution, and found

persuasive by the examiner.




                                                31
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 40 of 55 PageID #: 1117




       C. Niki ’101 Patent: “cross sections of the protruding portions taken along planes
          orthogonal to the surface of the substrate are convex in shape”

       Plaintiff’s Proposed Construction                    GVL’s Proposed Construction

  “cross sections of the protruding                Original Construction: “cross sections of the
  portions taken along planes orthogonal           protruding portions taken along planes
  to the surface of the substrate are              orthogonal to the flat plane of the substrate
  outwardly curved in shape”                       exclusively comprise shapes wherein all
                                                   internal angles are less than 180 degrees”
                                                   Revised Construction: “cross sections of the
                                                   protruding portions taken along planes
                                                   orthogonal to the surface of the substrate are
                                                   outwardly curved in shape, not polygonal in
                                                   shape”


               1.      Plaintiff’s Opening Position

       Nichia’s proposed construction of “convex” is consistent with the Niki ’101 Patent’s

teachings, and will provide clarity for the parties, the Court, and the jury. GVL’s construction,

by contrast, is divorced from the patent’s teachings and fails to provide clarity.

       The term appears in independent claim 36, which provides in relevant part:

       …cross sections of the protruding portions taken along planes orthogonal to the
       surface of the substrate are convex in shape….

’101 Patent, 24:16-18 (emphasis added). Consistent with the patent’s teachings, convex here

means an outwardly rounded, or curved shape (like that of a convex lens). See, e.g.:




                (convex - outwardly curved)              (concave - inwardly curved)



                                                 32
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 41 of 55 PageID #: 1118




Wetzel Decl. ¶ 146.      This conventional understanding of “convex” is consistent with the

prosecution history, where Nichia supported the term by identifying a curved (semi-circular)

protrusion in the specification. See JA-4, at 14 (RCE and Amendment (Jan. 11, 2008) referring

to FIG. 8B). Similarly, during prosecution, “convex” protrusions were distinguished from the

Nunoue reference (JA-14), which has square and trapezoidal gallium nitride (GaN) protrusions

(i.e., not outwardly curved). JA-4, at 28-30 (Amendments Under 37 CFR 1.116 (April 23,

2009)); see also JA-14, FIGs. 1, 7.

        GVLs’ construction rests on a general geometric definition requiring “wherein all internal

angles are less than 180 degrees.” This may accurately convey the concept of a “convex”

polygon, but it does not provide clarity to the meaning of “convex” in the context of the patent.

Wetzel Decl. ¶ 148. Indeed, it would encompass square and rectangular figures which runs

contrary to the prosecution history of the Niki ’101 Patent.          Id.   Accordingly, Nichia’s

construction is true to the claim language, the teachings of the patent and its prosecution history,

all while providing clarity. It is therefore correct.

                2.      Defendant’s Answering Position

        GVL originally proposed to construe the term “cross sections of the protruding portions

taken along planes orthogonal to the surface of the substrate are convex in shape” as “cross

sections of the protruding portions taken along planes orthogonal to the flat plane of the substrate

exclusively comprise shapes wherein all internal angles are less than 180 degrees.” However, for

simplicity, and in light of the representations and admissions made in Nichia’s opening brief and

offered by Dr. Wetzel, GVL agrees to accept Nichia’s construction with one clarifying addition.

Namely, GVL proposes to construe this term to mean “cross sections of the protruding portions

taken along planes orthogonal to the surface of the substrate are outwardly curved in shape, not

polygonal in shape.” (Additions to Nichia’s construction underlined.)


                                                  33
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 42 of 55 PageID #: 1119




       This addition is substantively identical to Nichia’s proposed construction. Namely,

Nichia and its expert explicitly defined convex as an “outwardly rounded, or curved shape (like

that of a convex lens).” Wetzel Decl. ¶ 146.




Wetzel Decl. ¶ 147 (green annotation added to indicate convex protrusions). By contrast, Nichia

and its expert argued that polygonal shapes with discrete angles—such as squares and

trapezoids—should not be considered “convex”:




Wetzel Decl. ¶ 147 (red annotation added to indicate non-convex polygonal protrusions). And in

the same amendment that Nichia cites in the above excerpt, the patentee further contrasted the

claimed “convex” protruding portions from “triangular” protruding portions. Namely, the

patentee admitted that the “protruding portions [of JP- JP2001160539 (“Hata”)] would have

triangular cross sectional shapes.” JA-4 at 12 (emphasis added). However, the patentee

expressly distinguished such “triangular” shapes from the claimed “convex” shaped.


                                               34
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 43 of 55 PageID #: 1120




JA-4 at 13. Accordingly, consistent with the prosecution history, Nichia’s briefing, and the

declaration of Nichia’s own expert witness, the Court should make explicit that this term

excludes polygonal protrusions with discrete angles, such as squares, trapezoids, and triangles.

Rather, “convex” protrusions include only those “outwardly curved in shape.”

         Although Nichia may contend that the additional language proposed by GVL is

surplusage, this is incorrect. Indeed, it may not be inherently clear to a jury that an “outwardly

curved shape,” does not include angled shapes such as squares, trapezoids, and triangles. GVL’s

proposed construction avoids any such ambiguity.

                3.     Plaintiff’s Reply Position

         GVL’s proposed construction changed considerably following Nichia’s opening brief.

Whereas GVL originally advocated for a construction where the cross sections exclusively

comprise certain internal angles, it now takes the opposite position – i.e., that the claim excludes

polygonal protrusions with discrete angles. Neither of GVL’s positions is correct, as both fail to

account for the core feature of a cross section having a convex shape – inclusion of an outward

curve.

         During a meet-and-confer following GVL’s change in position, GVL’s counsel

confirmed that its construction of “not polygonal in shape” means that the cross sections can

have no discernable angles. For instance, GVL’s counsel confirmed that its construction would

not include cross sections having two curved surfaces that meet at an angle. That is, GVL

contends that its construction requires a single, unbroken curve. By way of example, GVL



                                                 35
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 44 of 55 PageID #: 1121




confirmed that its construction would not encompass the outwardly curved shape below, which is

the top half of a convex lens:




Despite having a “point,” this shape (again, from a convex lens) is surely “convex,” as it is

“outwardly curved in shape.”        GVL’s construction is far too narrow, and unsupported by

anything in the record. Indeed, although GVL contends that the above figure is “polygonal in

shape,” and therefore does not meet its proposed construction of “not polygonal in shape,” it is

not clear that is a technically correct use of the phrase, demonstrating the impracticality of the

construction. In any event, nothing about the word “convex” requires the complete absence of

any “discrete angles.”

       GVL drew the wrong conclusions from the prosecution history of the Niki ’101 Patent. It

is true that Nichia distinguished “convex” shapes from the squares, trapezoids, and triangles of

the prior art – those shapes do not include outwardly curved surfaces. That is, it was the absence

of curves, not the inclusion of “discrete angles,” that differentiated these references from the

claim. GVL’s logic is flawed. The prosecution history does not require the new, negative

limitation (“not polygonal in shape”) proposed by GVL.

       In summary, and as explained above, Nichia’s proposed construction is consistent with

the understanding of a POSITA and consistent with the intrinsic record. GVL’s proposed

construction, which simply modifies Nichia’s construction with an additional negative limitation,

is without intrinsic or extrinsic support.


                                               36
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 45 of 55 PageID #: 1122




               4.      Defendant’s Sur-Reply Position

       The parties agree that “convex” cross sections must be “outwardly curved,” and do not

include angular shapes, such as squares, trapezoids, and triangles. The only remaining dispute is

whether the term “convex” nevertheless encompasses structures like the angular dagger point set

forth in Nichia’s Reply, as Nichia contends:




Supra at 36. The provenance of this diagram highlights the lack of substance in Nichia’s

position. This diagram is a selectively cropped and altered version of a “convex lens” shape that

Nichia included in its Opening Brief, reproduced in its entirety below:




Supra at 32 (annotations Nichia’s). In the original version, Nichia appropriately included red

arrows to highlight its point that “convex here means an outwardly rounded, or curved shape.”

Id. That is, a “convex lens” is convex with respect to light flow through its curved surfaces. It

does not follow from this that the lens is also convex with respect to the angular discontinuities

at its top and bottom. Indeed, it does not take an expert to understand that the behavior of light

flowing from top to bottom through the pointed surfaces would be drastically different than light

flowing left to right through the convex surfaces. Thus, Nichia’s simplistic argument that the

dagger point shape must be convex simply because it was arbitrarily cut from a larger structure



                                                 37
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 46 of 55 PageID #: 1123




that happened to be called a “convex lens” should be rejected.

       Indeed, the claim language mandates this conclusion. In context, the claim language

specifically recites that the “cross sections of the protruding portions . . . are convex in shape.”

’101 Patent, Claim 36. That is, the cross section of the protrusion—not merely a subset thereof—

must be convex. Nichia’s construction would effectively rewrite the claims to accommodate

structures like the exemplary dagger point protrusion, which is not itself curved, but merely

includes two subsections that are curved.

        Cross Section                       Subsection                        Subsection




If the patentee had wanted to claim “cross sections of the protruding portions . . . including one

or more subsections are convex in shape,” it was free to do so. Its choice not to is dispositive.

       Nichia’s argument that GVL has drawn the wrong conclusions from the prosecution

history is equally flawed. Nichia concedes that “[i]t is true that Nichia distinguished ‘convex’

shapes from the squares, trapezoids, and triangles of the prior art.” Supra at 36. Nichia now

argues only that the relevant distinction was “the absence of curves, not the inclusion of ‘discrete

angles.’” Id. But Nichia does not offer a single citation to support this self-serving, after-the-fact

distinction. It cannot, because the applicant clarified that “convex” implies a roughly

semicircular shape. As Dr. Wetzel explained, when “the phrase ‘convex in shape’ was added

during prosecution of the patent, . . . Fig. 8B was referenced as support for the addition. Wetzel

Decl., ¶ 147 (citing JA-4 at 12). Figure 8B includes only protrusions that are curved in their

entirety; it does not suggest that the disjointed dagger point shape could be considered convex.




                                                  38
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 47 of 55 PageID #: 1124




       Tellingly, Nichia’s Reply does not include a single citation—intrinsic or extrinsic—in

support of its claim that the dagger point shape is convex. This omission is particularly glaring

with regard to Nichia’s paid expert, whose Second Declaration offered extensive opinions

regarding every other term but remained conspicuously silent on the dagger point issue even

though it is the only remaining dispute. Second Wetzel Decl., ¶ 18.

       For the foregoing reasons, the Court should adopt GVL’s construction. Alternatively,

GVL would be amenable to the equivalent construction, “cross sections of the protruding

portions taken along planes orthogonal to the surface of the substrate are outwardly curved in

shape, not angled” to placate Nichia’s concern that the word “polygonal” might confuse a jury.

       D. Tamemoto ’791 Patent: “isolated processed portions”

       Plaintiff’s Proposed Construction                    GVL’s Proposed Construction

  no construction necessary, plain and               Original Construction: “discrete
  ordinary meaning                                   weakened portions formed inside of the
                                                     substrate by irradiation with a pulsed laser
  or
                                                     beam”
  “isolated portions formed by laser light
                                                     Revised Construction: “isolated portions
  absorption”
                                                     formed by pulsed laser light absorption”


               1.      Plaintiff’s Opening Position

       The ’791 Patent is directed to an LED substrate that is divided through use of a laser.

There is therefore no need to construe the term “isolated processed portions,” as a POSITA

would understand this term by its plain and ordinary meaning. To the extent that the court does

construe this term, a proper re-phrasing would be “isolated portions formed by laser light



                                                39
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 48 of 55 PageID #: 1125




absorption.” See generally Grigoropoulos Decl. §§ IV(A), V(C). This construction is true to the

claims and the specification, and aligns with the plain meaning. ’791 Patent, 2:63-67, 4:30-34.

       By contrast, GVL’s construction once again introduces unnecessary additional

limitations. For example, GVL requires that the processed portions be “weakened,” without

explaining what that means and how it would be determined. Grigoropoulos Decl. ¶ 117

(“[W]eakened” is a layman’s term that does not denote a specific structural limitation in this

context.”). The Tamemoto ’791 Patent does not describe processed portions as being weakened

and, indeed, the word weakened is not found in the specification. As another example, GVL

requires that the isolated process portions be “formed inside of the substrate,” but this is

unnecessarily confusing, as the claim already specifies the location of the process portions in

relation to the irregularity face and the flat surfaces on the side of substrate. Finally, GVL’s

construction swaps the word “isolated” for “discrete.” To the extent they mean the same thing,

GVL’s change is unnecessary; to the extent “discrete” changes the meaning of “isolated” (and

thus the claim), GVL’s construction is wrong. Grigoropoulos Decl. ¶¶ 114-116, 118-121.

               2.      Defendant’s Answering Position

       Nichia has proposed that this term should either be interpreted according to its plain

meaning or construed as “isolated portions formed by laser light absorption.”9 GVL originally

proposed to construe the term “isolated processed portions” as “discrete weakened portions

formed inside of the substrate by irradiation with a pulsed laser beam.” However, for simplicity,

and in light of the representations and admissions made in Nichia’s opening brief and offered by

Dr. Grigoropoulos, GVL agrees to accept Nichia’s proposed construction with one clarifying


9
 In either case, Nichia concedes that “[t]he ‘791 Patent is directed to an LED substrate that is
divided through use of a laser.” Supra at 39.



                                                 40
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 49 of 55 PageID #: 1126




addition. Namely, GVL proposes to construe this term to mean “isolated portions formed by

pulsed laser light absorption.” (Additions to Nichia’s construction underlined.) This formulation

is substantively identical to GVL’s originally proposed construction.10

       Unlike Nichia’s proposed construction, which would appear to encompass sources of

laser light that are not pulsed, GVL’s specification would limit the term to structures formed by

pulsed laser light. This is consistent with the specification of the Tamemoto ’791 Patent, which

consistently specifies that the processed portions must be formed using “pulsed” laser light:

              “processed portions are formed inside of the substrate by irradiation with
               a pulsed laser beam”
               JA-6 (Tamemoto ’791 Patent) at 2:63-65 (emphasis added).

              “the processed portions are formed near the focal positions by focusing a
               pulsed laser beam inside of the wafer”
               JA-6 (Tamemoto ’791 Patent) at 3:54-55 (emphasis added).

              “processed portions 12 that are separated from one another can be
               formed by focusing a pulsed laser beam inside of the substrate 10”
               JA-6 (Tamemoto ’791 Patent) at 3:19-21 (emphasis added).

       Moreover, the specification expressly distinguishes the claimed invention (and other

recent inventions) from prior means for dividing a wafer into chips using a standard laser beam

and criticizes the deficiencies of prior laser technologies:

               [W]ith a method in which a wafer is heated and melted by being
               irradiated with a laser beam, the places that are melted and then re-
               solidify become discolored, and this decreases the brightness of a

10
  For instance, Nichia objects to the portion of GVL’s original construction specifying that
isolated portions are formed “inside of the substrate” only for purported redundancy because
“the claim already specifies the location of the process[ed] portions.” Indeed, the specification
further confirms that “processed portions are formed inside of the substrate.” JA-6 (Tamemoto
’791 Patent) at 2:63-65; e.g., id. at 3:18-21 (“processed portions . . . can be formed by focusing a
pulsed laser beam inside of the substrate”), 3:42-43 (“the actual processed portions 12 are
formed inside of the substrate 10”), 3:53-55, 3:64-65, 4:1-2. Nevertheless, because Nichia
concedes that the claims make clear in context that the processed portions must be formed within
the substrate, it is unnecessary to expressly include this statement in a construction of this term.



                                                  41
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 50 of 55 PageID #: 1127




               light emitting element, so a method has been proposed in which a
               pulsed laser beam with a short pulse width is used to work the
               wafer. Using a pulsed laser beam with a short pulse width
               allows working to be performed that is free of discoloration
               because it involves multiphoton absorption rather than
               melting, so there is less of a decrease in the brightness of a light
               emitting element.

JA-6 (Tamemoto ’791 Patent) at 1:28-40 (emphasis added). Indeed, the use of a pulsed laser

beam is so central to the invention that the specification indicates that pulsed laser technology

dictates the substrate material that can be used to carry out the claims. JA-6 (Tamemoto ’791

Patent) at 7:24-25 (“The material of the substrate can be selected from among those that can be

processed with a pulsed laser beam.”).

       Particularly given that there is no evidence to suggest that the term “isolated processed

portion” has any meaning outside of this patent family, it should be construed consistent with the

foregoing limiting statements in the specification to require “pulsed” laser light. Facebook, 2019

U.S. Dist. LEXIS 215260, at *41 (finding that “because the [disputed term] is a ‘coined’ term

that has no meaning outside of the [asserted patent], it can be construed no broader than provided

in the specification”).

               3.         Plaintiff’s Reply Position

       Once again, GVL’s claim construction position evolved after Nichia’s opening brief. The

parties now dispute whether, as Nichia contends, the phrase “isolated processed portions” should

be given its plain and ordinary meaning, or whether, as GVL now contends, the phrase should be

construed as “isolated portions formed by pulsed laser light absorption.”

       GVL’s argument rests on the assumption that Nichia has agreed that the claim – a

product claim – should be construed to add process steps. See supra at 40-42. This is incorrect.

As previously stated, there is no need to construe this term. “A novel product that meets the

criteria of patentability is not limited to the process by which is was made.” Vanguard Prods.


                                                  42
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 51 of 55 PageID #: 1128




Corp. v. Parker Hannifin Corp., 234 F.3d 1370, 1372-73 (Fed. Cir. 2000) (citation omitted).

Therefore, process steps should not be read into a product claim unless “the patentee has made

clear that the process steps are an essential part of the claimed invention.” Continental Circuits

LLC v. Intel Corp., 915 F.3d 788, 799 (Fed. Cir. 2019) (citations and quotations omitted). GVL

has not met its burden of demonstrating that the method of creating isolated processed portions

through “pulsed laser light absorption” is an “essential part” of Nichia’s claimed invention.

Although GVL is correct that the Tamemoto ’791 Patent is directed to an LED substrate that is

divided through the use of a laser, and embodiments use a pulsed laser, there is nothing in the

intrinsic or extrinsic record that warrants reading in specific processing embodiments into a

product claim.

       Ultimately, “isolated processed portions” are self-defining—they are isolated, processed

portions. This is readily understood by a POSITA, and could be communicated to a jury without

undue effort. There is simply no reason, or need, to further inject complications into this

common sense phrase.

                 4.    Defendant’s Sur-Reply Position

       Despite proposing a construction for this claim term, Nichia now argues that it need not

be construed because “‘isolated processed portions’ are self-defining—they are isolated,

processed portions.” Supra at 43. But Nichia’s circular explanation reveals precisely why this

term should be construed. While “isolated,” “processed,” and “portion” may be familiar words

standing alone, their combined meaning within the context of LED semiconductor manufacture

is far outside the experience of the average juror. Indeed, Nichia’s expert criticized GVL’s

original proposed construction for including the word “weakened,” which, though understood in

isolation, he criticized as “a layman’s term that does not denote a specific structural limitation in

this context.” Supra at 40 (quoting Grigoropoulos Decl. ¶ 117). Similarly here, a lay


                                                 43
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 52 of 55 PageID #: 1129




understanding of the words “isolated,” “processed,” and “portion,” does not provide a framework

for understanding the arcane procedure for precisely singulating a semiconductor wafer into

individual LEDs claimed in the ’791 Patent. Given Nichia’s admission that its proposed

construction—“isolated processed portions formed by laser light absorption”—“is true to the

claims and the specification, and aligns with the plain meaning,” providing at least this guidance

to the jury can only be helpful. Supra at 40.

       Moreover, the Court should go further to additionally clarify that the “isolated portions

[are] formed by pulsed laser light absorption,” as GVL’s proposed construction specifies.

Although Nichia contends that this clarification improperly imports a process step from the

specification into an apparatus claim, Nichia’s own proposed construction already specifies that

the “isolated portions” are “formed by laser light absorption.” Simply clarifying that the laser is

“pulsed” does not render it any more of a “process.” More importantly, the sole structural

definition provided for this “processed portion” is that it is “processed.” If “processed” meant

simply “having been subjected to process”—as it might appear in a vacuum—then “processed

portion” would be unbounded, which cannot be the case.

       Here, the specification of the ’791 Patent makes clear that processed portions are formed

not by general laser light absorption, but specifically by pulsed laser light absorption. For

instance, in the “Background Art” section, the specification distinguishes the claimed invention

from prior art “in which a wafer is heated and melted by being irradiated with a laser beam”:

       Using a pulsed laser beam with a short pulse width allows working to be
       performed that is free of discoloration because it involves multiphoton absorption
       rather than melting, so there is less of a decrease in the brightness of a light
       emitting element.

JA-6 (’791 Patent), 1:28-40. Then, in the “Summary of Invention,” the specification explains that

the invention is an enhancement for pulsed laser techniques:



                                                 44
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 53 of 55 PageID #: 1130




       [W]ith a method in which a wafer is divided by forming a modification
       region with a pulsed laser beam . . . it is difficult to control the direction in
       which the crack runs . . . . As a result of diligent research to solve the above
       problems, the inventors have discovered that the above problem can be solved . .
       ..

JA-6, 1:60-2:19. Moreover, although it is labeled a “preferred embodiment,” the specification in

fact discloses only one embodiment, in which processed portions are consistently described as

formed by a “pulsed” laser beam. E.g., JA-6, 2:63-65, 3:54-55, 3:19-21. Tellingly, Nichia

acknowledges that “GVL is correct that . . . embodiments use a pulsed laser,” but is unable to

offer a single counterexample of an embodiment that uses another type of laser radiation. Supra

at 43. Thus, following the teaching of the specification that “processed portions” refers

specifically to pulsed laser light is the only way to give structure to an otherwise vacuous term.

Hologic, Inc. v. SenoRx, Inc., 639 F.3d 1329, 1338 (Fed. Cir. 2011) (limiting a construction

where “the specification . . . consistently and exclusively” disclosed only one embodiment).

       The court in Research in Motion, Ltd. v. Eastman Kodak Co., 2012 U.S. Dist. LEXIS

141598 (N.D. Tex. Oct. 1, 2012) addressed a similar dispute. There, the apparatus claim at issue

recited “processed image signals.” Id. at *55. The patentee argued that “processed image signals”

was not limited, and should include “signals . . . processed in any number of ways.” Id at *61.

Rejecting this argument, the court found that the patentee’s unbounded construction, which

“could include [numerous] processes[,] clearly does not agree with the description of processed

image signals provided in the patent specification.” Id. at *59-60. Because the specification

consistently “support[ed] the conclusion that ‘processed image signals’ are those signals that

have been compressed,” the court construed “processed image signals” to mean those “that are

subjected to image compression.” Id. at *57-59, 63. Similarly here, the teaching that

“processing” is limited to pulsed lasers defines the structure of “processed portions.”

       The two cases Nichia cites for the proposition that “[a] novel product . . . is not limited to


                                                 45
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 54 of 55 PageID #: 1131




the process by which it is made” do not contradict this result. Supra at 42-43. For instance, in

Vanguard Prods. Corp., 234 F.3d at 1372, the claim term recited two layers that were “integral.”

Id. at 1371. Because this word was used “in its ordinary sense to mean formed as a unit” and

provided the requisite structure standing alone, the court declined to read in a disclosed means of

manufacturing. Id. at 1372-73. Similarly, in Cont’l Circuits LLC, 915 F.3d at 788, because the

claim language was structurally complete standing alone and the specification “merely

indicate[d] a preference for” one means of achieving a structure, the court declined to limit the

claims to require that method of manufacturing. Id. at 799. By contrast, here the word

“processed” standing alone does not impart structure to the claimed “processed portion.” Indeed,

unlike “integral”—which intrinsically carries structural meaning—“processed” is merely a

reference to that requires consideration of the disclosed pulsed laser processing to give meaning

to this term.

VI.     CONCLUSION

        For the reasons set forth above, Plaintiff Nichia respectfully requests that the Court adopt

its constructions of the disputed terms, and reject GVL’s efforts to read-in extraneous limitations.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP           ASHBY & GEDDES

/s/ Brian P. Egan                              /s/ Andrew C. Mayo
Brian P. Egan (#6227)                          John G. Day (#2114)
Anthony D. Raucci (#5948)                      Andrew C. Mayo (#5207)
1201 North Market Street                       500 Delaware Avenue, 8th Floor
P.O. Box 1347                                  P.O. Box 1150
Wilmington, DE 19899                           Wilmington, DE 19899
(302) 658-9200                                 (302) 654-1888
began@mnat.com                                 jday@ashbygeddes.com
araucci@mnat.com                               amayo@ashbygeddes.com

Attorneys for Plaintiff                        Attorneys for Defendant




                                                 46
Case 1:19-cv-01388-RGA Document 55 Filed 08/18/20 Page 55 of 55 PageID #: 1132



OF COUNSEL:

Robert P. Parker
Martin M. Zoltick
Steven Weihrouch
Jenny Colgate
Michael Jones
Daniel R. McCallum
Mark T. Rawls
D. Lawson Allen
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW, Suite 800
Washington, DC 20005
(202) 783-6040

August 18, 2020




                                        47
